Per Curiam.
A certain fund arising out of the sale of lands in partition proceedings is in the hands of or under control of the circuit court. Respondent, one of the judges of the court, denied relator an order fixing his fees as solicitor for some of the parties interested in the fund and giving him a lien upon the fund. He applies to this court for a writ of mandamus to compel the setting aside of the order refusing him relief. The return of respondent, which must be taken as true, and which is, in fact, supported by the record, shows that relator, while he has undoubtedly performed services for parties to whom portions of the fund belong, performed no services in the creation of the fund. The sum which either of relator’s clients owes him is in dispute.
*355The statute (3 Comp. Laws, § 11080 [5 How. Stat. (2d Ed.) § 13277]), gives no lien to relator’s clients upon the fund. The fund is not a judgment obtained by the services of relator. See Greusel v. Smith, 85 Mich. 574 (48 N. W. 616); Barbour v. Patterson, 145 Mich. 459 (108 N. W. 973). We are therefore of opinion that the court was right in refusing to fix the amount of relator’s demand and in denying his right to a lien.